Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 02/07/2022.
Claims 1,3 9, 11,17  have been amended.
Claims 20-23 have been added.
Claims 2, 10, 18 have been canceled.
Claims 1, 3-9, 11-17, 19-23  are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 02/07/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-20 rejection under 35 U.S.C. 101:
Applicant argues that “ Applicant has not found any example of or supporting authority for a media system (much less a specifically configured vehicle based media system) constituting an abstract idea. Thus, Applicant respectfully disagrees (page 4/9)”.
Examiner disagrees.  Although the PTO has the authority to establish regulations under 35 U.S.C. 2(b)(2), the text of Title 35 does not require that the PTO specifically define judicially-created exceptions to the statute, such as abstract ideas, nor have the Supreme Court or Federal Circuit provided such definitions in their decisions. Rather, from Supreme Court and Federal Circuit precedent, it appears that the abstract idea inquiry necessarily entails a less rigid case-by-case approach without a single, constant definition, because the confines of ineligible abstraction do not appear to be fixed and may evolve over time. Furthermore, the PTO’s preliminary guidelines, which have been followed by Examiner, are completely in line with Supreme Court and Federal Circuit precedent, and provide substantive criteria to both examiners and applicants in defining an abstract idea within a claim and determining overall subject matter eligibility. As such, it is Examiner's position that the office's action is supported by fact and analysis and has provided sufficient rationale and explanation.
Thus, as stated in the rejection below, Claim1 recites the abstract idea of:  vehicle based media system.   As best understood by the Examiner, the limitations that set forth this abstract idea are: " receiving audio content, wherein the audio content comprises advertisement content; identifying reference audio content that has at least a threshold extent of similarity with the audio content; identifying a computational action based at least on the identified reference audio content; and 35(Attorney Docket No. 18-1200-US-CON) sending, via a network interface of the vehicle-based media system, an instruction that causes an external computing device to perform the identified computational action…”;. Such limitations are considered to be abstract ideas, because the limitations are directed toward an example of certain methods of organizing human activity such as a commercial (in the form of  advertising, and/or  marketing or sales activities).  The claims are also directed to mathematical concepts ( mathematical relationships).  
Step 2AProng 2: The additional elements “media-system, network interface, external computing device”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.
Therefore, the claim rejection of claims 1-20 under rejection under 35 U.S.C. 101 is maintained.
Applicant argues that “the amended claims now recite using various components of a vehicle-based media system to: (i) identify reference audio content that has a threshold extent of similarity to received audio content via a specific fingerprinting protocol; and (ii) using that identified reference audio content to identify a specific computational action to be performed by a computing device that is external to the vehicle-based media system based on the computational action being related to particular advertisement content of the received audio content. Such a process, particularly when considered with all the other elements of claim 1, could not reasonably be performed mentally, much less based on real-time data from (and performed in real time by) the vehicle-based media system, nor do any (much less all) of the claim elements amount to mere "abstract idea" or "insignificant extra-solution activity." 13 Accordingly, Applicant submits that claim 1 does not present an abstract idea and further argues that any alleged abstract idea in claim 1 is integrated into a practical application in the space of vehicle-based media systems. In view of the foregoing, Applicant submits that amended claim 1 is directed to patent-eligible subject matter under § 101. In addition, Applicant submits that independent claims 9 and 17 are directed to patent-eligible subject matter under § 101 for at least the same reasons that claim 1 is directed to patent-eligible subject matter.  Therefore, Applicant requests that the Office withdraw the § 101 rejections. Additionally, Applicant respectfully requests that the Office withdraw the § 101 rejections of the remaining claims for at least the reason that each of these claims depends from one of claims 1, 9, or 17 (page 5/9)”.
Examiner disagrees.   the recitation of :  (i) identify reference audio content that has a threshold extent of similarity to received audio content via a specific fingerprinting protocol; and (ii) using that identified reference audio content to identify a specific computational action to be performed by a computing device that is external to the vehicle-based media system based on the computational action being related to particular advertisement content of the received audio content; does not comprise the improvement of the computer.  Here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (much less based on real-time data from (and performed in real time by) the vehicle-based media system)) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-20 under 35 U.S.C. § 101 is maintained.
Applicant argues that “the claimed invention provides a useful and innovative solution to this technological problem by improving the functionality of a vehicle-based media system to perform more accurate, real-time analysis of received audio content to identify and take specific actions related to advertising content in the received audio content (page 5/9)”.
Examiner disagrees.   The recitation of :  improving the functionality of a vehicle-based media system to perform more accurate, real-time analysis of received audio content to identify and take specific actions related to advertising content in the received audio content; does not comprise the improvement of the computer.  Here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (improving the functionality of a vehicle-based media system to perform more accurate, real-time analysis of received audio content to identify and take specific actions related to advertising content in the received audio content)) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-20 under 35 U.S.C. § 101 is maintained.
Applicant argues that “ vehicle-based media systems would be improved if "while a vehicle-based media system is presenting an audio advertisement, the vehicle-based media system determines an audio fingerprint of the advertisement," and one more computational actions are identified base on the same. Id. Applicant argues that amended claim 1 (and claims 9 and 17) provide just such an improvement to a technical field-and are thus patent eligible under § 101 for this reason as well.  For at least these reasons, Applicant respectfully requests that the Office withdraw the § 101 rejection of claim 1. And for largely the same reasons, Applicant requests withdrawal of the § 101 rejections of claims 9 and 17. Additionally, Applicant respectfully requests that the Office withdraw the § 101 rejections of the remaining claims for at least the reason that each of these claims depends from one of claims 1, 9, or 17 (page 5/9)”.
Examiner disagrees.  Applicant’s arguments are similar to the one on the proceeding section, which the Examiner has addressed above. Therefore, the claim rejection of claims 1-20 under 35 U.S.C. § 101 is maintained.
With regard to claims 1-4, 7, 11-12,15, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement;
Applicant argues that “paragraphs [0040]-[0051] of the present application disclose continuously or periodically monitoring audio content received by a vehicle-based media 17 system and performing audio analysis on the received audio content (including "fingerprinting . . . in real time or near real time") to identify reference audio content and, eventually, computation actions related to particular advertising content in the received audio content. See, e.g., Specification, at para. [0040]-[0051] and Figures 2A-2C. 
Examiner disagrees.   Paragraphs 40-51 and Fighures 2A-2C do not provide steps and/ or algorithm for the claimed steps of : identifying a computational action based at least on the identified refer`ence audio content”( claims 1, 9 and 17) and wherein identifying the computational action based at least on the identified reference audio content comprises identifying a computational action related to particular advertisement content of the audio content (claims 2 -3, 10-11 and 18-19) and claims 1, 9 and 17 contains limitation “identifying reference audio content that has at least a threshold extent of similarity with the audio content ” function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed subject matter.   
Thus, Applicant’s amendment fails to provide the steps of  where the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  
Therefore, the claim rejection of claims 1-4, 7, 11-12,15, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
With regard to claims 1-20 rejection under 35 U.S.C. 102(b); Applicant’s arguments are considered, but they are moot based on the new ground of rejection.  
   
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-17, 19-23  are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 9, 11-16 and 22 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  vehicle based media system.   As best understood by the Examiner, the limitations that set forth this abstract idea are: " receiving audio content, wherein the audio content comprises advertisement content; identifying reference audio content that has at least a threshold extent of similarity with the audio content; identifying a computational action based at least on the identified reference audio content; and 35(Attorney Docket No. 18-1200-US-CON) sending, via a network interface of the vehicle-based media system, an instruction that causes an external computing device to perform the identified computational action…”;. Such limitations are considered to be abstract ideas, because the limitations are directed toward an example of certain methods of organizing human activity such as a commercial (in the form of  advertising, and/or  marketing or sales activities).  The claims are also directed to mathematical concepts
 ( mathematical relationships).  
Step 2AProng 2: The additional elements “media-system, network interface, external computing device”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (“media-system, network interface, external computing device”) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 11-16 and 22 do not add significantly more. 
The dependent claims 11-16 and 22 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 1,3-8, 21 and 17, 19-20, 23  suffer from substantially the same deficiencies as outlined with respect to claims 9, 11-16, 22 and are also rejected accordingly.  Therefore, the claims 1,3-8, 9, 11-17, 19-23 are not  statutory.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 3-9, 11-17, 19-23  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). In the present application the Applicant's claims are directed towards identifying a computational action based at least on the identified reference audio content and identifying reference audio content that has at least a threshold extent of similarity with the audio content . Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation. Here Applicant's claims 1-4, 11-12, 17-20 are  directed toward the limitation of “identifying a computational action based at least on the identified reference audio content”( claims 1, 9 and 17) and wherein identifying the computational action based at least on the identified reference audio content comprises identifying a computational action related to particular advertisement content of the audio content (claims 2 -3, 10-11 and 18-19) and claims 1, 9 and 17 contains limitation “identifying reference audio content that has at least a threshold extent of similarity with the audio content ”.   The Federal Circuit in (In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, 1245-46 (Fed. Cir. 1992)) stressed that the written description requirement was satisfied because the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” Id at 1534, 25 USPQ2d at 1246 (emphasis in original). See MPEP § 2161.01- §2163.07(b).   Further, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.”  Id.  Here, Applicant’s specification gives several examples but does not provide the algorithm that performs the claimed ““identifying a computational action based at least on the identified refer`ence audio content”( claims 1, 9 and 17) and wherein identifying the computational action based at least on the identified reference audio content comprises identifying a computational action related to particular advertisement content of the audio content (claims 3, 11 and 19) and claims 1, 9 and 17 contains limitation “identifying reference audio content that has at least a threshold extent of similarity with the audio content ” function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-17, 19-23   are rejected under 35 U.S.C. 103(a) as being unpatentable over Hollenberg, US Pat No: 6,091,956  in view of Kansara, US Pub No: 2015/0319506 A1. 

claims 1, 9, 17 and 21-23:
 Hollenberg discloses:
a network interface for communicating with an external computing device that is distinct from the vehicle-based media system; one or more processors; and a non-transitory, computer-readable medium storing instructions that, when executed by the one or more processors, cause the vehicle-based media system to perform a set of operations comprising (see at least fig (2 and 4) with the associated text): 
receiving audio content, wherein the audio content comprises advertisement content (see at least column 16, lines 11-49 and Fig 2 with the associated text);
wherein identifying the computational action based at least on the identified reference audio content comprises identifying a computational action related to particular advertisement content of the audio content (see at least column 13, lines 22-57, column 14, lines 1-17 and Fig 2 with the associated text);
 sending, via the network interface of the vehicle-based media system, an instruction that causes the external computing device to perform the identified computational action (see at least column 13, lines 22-57, column 14, lines 1-17 and Fig 2 with the associated text);
Hollenberg does not specifically disclose, but Kansara however discloses :
identifying reference audio content that has at least a threshold extent of similarity with the received audio content, wherein identifying the reference audio content that has a threshold extent of similarity with the received audio content comprises identifying fingerprint data associated with the reference audio content that has at least a threshold extent of similarity with fingerprint data associated with the received audio content; identifying a computational action based at least on the identified reference audio content, wherein identifying the computational action based at least on the identified reference audio content comprises identifying a computational action related to particular advertisement content of the received audio content (see at least abstract, paragraphs 38, 40,85, claims 21-30; Claim 26 (wherein analyzing the media data comprises: applying audio fingerprinting to the media data to identify one or more patterns of sound; querying one or more data sources to match the one or more patterns of sound to one or more audio content items; wherein the one or more content items include one or more of: landmarks of a place, imagery of the place, history of the place, map data indicating a location of the place, travel information for the place); Paragraph 85 (In FIG. 7, the graphical user interface 700 is displayed by the metadata display logic 132 of the mobile computing device 130 in response to determining that playback of the media item presented by the streaming video controller 122 is within a threshold distance of the timecode associated with the displayed content item);
It would have been obvious to one of ordinary skill in the art at the time of the invention displaying data associated with a program based on automatic recognition as taught by Kansara in situation information system of Hollenberg with the motivation of obtain information about aspects of the audiovisual program, such as background information on actors, locations, music and other content of the program as taught by Kansara over that of Hollenberg.

 Claims 3, 11 and 19:
the combination of Hollenberg/ Kansara discloses the limitations as shown above.
Hollenberg further discloses:
wherein sending the instruction that causes the external computing device to perform the identified computational action comprises, while causing one or more speakers to output the particular advertisement content, sending an instruction that causes the external computing device to display a coupon associated with the particular advertisement content (see at least column 13, lines 22-57, column 14, lines 1-17 and Fig 2 with the associated text);
 
Claims 4, 12 and 18:
the combination of Hollenberg/ Kansara discloses the limitations as shown above.
Hollenberg further discloses:
determining a geographic location of the vehicle-based media system; and 
wherein sending an instruction that causes the external computing device to a coupon associated with the particular advertisement content further comprises: identifying the computational action based at least on the identified reference audio content comprises sending an instruction that causes the external computing device to display a coupon associated with (i) the particular advertisement content and (ii) information associated with the determined geographic location of the vehicle-based media system and the particular advertisement content;
See at least column 13, lines 9-62, column 14, lines 1-17 and Fig (2 and 4) with the associated text; 

claim 5:
the combination of Hollenberg/ Kansara discloses the limitations as shown above.
Hollenberg further discloses:
determining address information of a business nearest the determined geographic location of the vehicle-based media system and associated with the particular advertisement and, wherein the associated information comprises the address information of the business (see at least column 16 lines 11-49  and  (Fig 2 and Fig 4) with the associated text (column 16, lines 11-49 (user has initiated a service-provided keyword search for information about "Hiking Gear". Should the user also wish to know, for example, what the merchant's current, short-term offers are, the user would select the menu portion entitled "1 hr. Specials" which causes sub-menu 6i to appear on the display showing categories of merchandise included in the aforementioned offers. Search hit icon 5d, with "Hiking Gear" message which is similar in use to that of search hit icon 5b above, is shown overlapping the portion of the submenu entitled "Children's" which indicates that a 1 hr. Special in the Children's Dept. offering Hiking Gear is currently in effect);  

claim 6:
the combination of Hollenberg/ Kansara discloses the limitations as shown above.
Hollenberg further discloses:
wherein the associated information comprises a prompt to navigate to a business nearest the determined geographic location of the vehicle-based media system and associated with the particular advertisement content  (see at least column 16 lines 11-49    (Fig 2 and Fig 4) with the associated text ( column 16, lines 11-49 (user has initiated a service-provided keyword search for information about "Hiking Gear". Should the user also wish to know, for example, what the merchant's current, short-term offers are, the user would select the menu portion entitled "1 hr. Specials" which causes sub-menu 6i to appear on the display showing categories of merchandise included in the aforementioned offers. Search hit icon 5d, with "Hiking Gear" message which is similar in use to that of search hit icon 5b above, is shown overlapping the portion of the submenu entitled "Children's" which indicates that a 1 hr. Special in the Children's Dept. offering Hiking Gear is currently in effect);  );

claim 7:
the combination of Hollenberg/ Kansara discloses the limitations as shown above.
Hollenberg further discloses:
determining whether a business associated with the particular advertisement content is within a threshold proximity to the determined geographic location of the vehicle-based media system and, if the business is within the threshold proximity, the associated information comprises a prompt to navigate to the business (see at least (Fig 2 and Fig 4) with the associated text );

claims 8:
the combination of Hollenberg/ Kansara discloses the limitations as shown above.
Hollenberg further discloses:
wherein the displayed coupon further comprises one or more of (i) a Quick Response (QR) code associated with the particular advertisement content, (ii) a logo associated with the particular advertisement content, (iii) an image of a food item associated with the particular advertisement content, or (iv) product information associated with the particular advertisement content  (see at least (Fig 2 and Fig 4) with the associated text );


Claim 12:
the combination of Hollenberg/ Kansara discloses the limitations as shown above.
Hollenberg further discloses:
   determining a geographic location of the vehicle-based media system; and wherein sending an instruction that causes the external computing device to a coupon associated with the particular advertisement content further comprises identifying the computational action based at least on the identified reference audio content comprises sending an 5instruction that causes the external computing device to display a coupon associated with (i) the particular advertisement content and (ii) information associated with the determined geographic location of the vehicle-based media system and the particular advertisement content ( see at least column 15, lines 27-65, column 16 lines 11-49 (fig 2 and 4) with the associated text (column 16, lines 11-49 (user has initiated a service-provided keyword search for information about "Hiking Gear". Should the user also wish to know, for example, what the merchant's current, short-term offers are, the user would select the menu portion entitled "1 hr. Specials" which causes sub-menu 6i to appear on the display showing categories of merchandise included in the aforementioned offers. Search hit icon 5d, with "Hiking Gear" message which is similar in use to that of search hit icon 5b above, is shown overlapping the portion of the submenu entitled "Children's" which indicates that a 1 hr. Special in the Children's Dept. offering Hiking Gear is currently in effect);  

Claim 13:
the combination of Hollenberg/ Kansara discloses the limitations as shown above.
Hollenberg further discloses:
wherein the method further comprises determining address information of a business nearest the determined geographic location of the vehicle-based media system and associated with the particular advertisement and, wherein the associated information comprises the address information of the business (see at least column 16, lines 11-49 and  fig 4 with the associated text (column 16, lines 11-49 (user has initiated a service-provided keyword search for information about "Hiking Gear". Should the user also wish to know, for example, what the merchant's current, short-term offers are, the user would select the menu portion entitled "1 hr. Specials" which causes sub-menu 6i to appear on the display showing categories of merchandise included in the aforementioned offers. Search hit icon 5d, with "Hiking Gear" message which is similar in use to that of search hit icon 5b above, is shown overlapping the portion of the submenu entitled "Children's" which indicates that a 1 hr. Special in the Children's Dept. offering Hiking Gear is currently in effect);  

Claim 14:
the combination of Hollenberg/ Kansara discloses the limitations as shown above.
Hollenberg further discloses:
wherein the associated information comprises a prompt to navigate to a business nearest the determined geographic location of the vehicle-based media system and associated with the particular advertisement content (see at least fig 4 with the associated text);  

Claim 15:
the combination of Hollenberg/ Kansara discloses the limitations as shown above.
Hollenberg further discloses:
wherein the method further comprises determining whether a business associated with the particular advertisement content is within a threshold proximity to the determined geographic location of the vehicle-based media system and, if the business is within the threshold proximity, the associated information comprises a prompt to navigate to the business (see at least column 16, lines 11-49 (user has initiated a service-provided keyword search for information about "Hiking Gear". Should the user also wish to know, for example, what the merchant's current, short-term offers are, the user would select the menu portion entitled "1 hr. Specials" which causes sub-menu 6i to appear on the display showing categories of merchandise included in the aforementioned offers. Search hit icon 5d, with "Hiking Gear" message which is similar in use to that of search hit icon 5b above, is shown overlapping the portion of the submenu entitled "Children's" which indicates that a 1 hr. Special in the Children's Dept. offering Hiking Gear is currently in effect);
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Clemmer, US Pub No: 2014/0172961 A1, teaches system and method for providing matched multimedia video content. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wassem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
14